DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 January 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 20-33, 35, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ching (US 20120244534) in view of Piepenburg (US 20110053153) with additional evidence from Piepenburg (US 20100311127) and Piepenburg (US 7399590).
	With respect to claims 20 and 26, Ching discloses a method of providing a sample fluid comprising a target nucleic acid to a microfluidic device, such as those set forth in paragraph [0030].  Ching states that the target nucleic acid comprises a target polynucleotide sequence and that amplification is done under isothermal conditions.  For example, paragraph [0020] describes a variety of amplification methods, including NASBA, which is an isothermal process.  The references incorporated by reference also discuss LAMP and RCA isothermal amplification methods.  Ching teaches in at least paragraph [0009] that a first round of amplification is performed on the target polynucleotide sequence to yield a first amplification product comprising a first amplified polynucleotide sequence (“amplifying in a fluidly closed reaction system one or more target polynucleotides from a sample using first-stage amplification reagents in a first reaction mixture to form one or more first amplicons’).  Ching further teaches in at least paragraph [0032] that a second round of amplification is performed on the first amplified polynucleotide sequence to yield a second amplification product comprising a second amplified polynucleotide sequence, wherein the second amplified polynucleotide sequence is a smaller sequence completely contained within the first amplified (“a two-stage PCR wherein the amplicon of a first PCR becomes the sample for a second PCR using a new set of primers, at least one of which binds to an interior location of the first amplicon”).  Ching refers to this two-stage method as “nested” amplification – see 
	Although Ching discusses various isothermal amplification techniques, Ching does not appear to expressly teach that the reagents are RPA reagents.
Piepenburg discloses a method for conducting a RPA reaction and detecting amplified products.  Piepenburg teaches throughout the reference that RPA (which involves mixing a sample with RPA reagents) is a common amplification method.  Piepenburg teaches in at least paragraph [0012] that those of ordinary skill are capable of assessing the advantages and disadvantages of isothermal and thermal cycling techniques, and choosing either one or the other interchangeably (“the nucleic acid is the product of a nucleic acid amplification reaction (e.g., a recombinase polymerase amplification (RPA) process or a polymerase chain reaction (PCR)”).
Before the effective filing date of the claimed invention, it would have been obvious to ensure that the isothermal amplification taught by Ching involved mixing RPA reagents with a sample fluid.  Piepenburg recognizes RPA as a common isothermal technique and additionally teaches that it is well within the ability of one of ordinary skill to select a particular amplification strategy (such as RPA) based on the circumstances 
	With respect to the limitation requiring that the amplification product is detected in less than 30 minutes, it is noted that Piepenburg ‘153 shows examples in Figs. 5 and 6 where a detectable product is observed within 20 minutes using RPA.  The Piepenburg ‘127 reference is additionally cited in order to note that the time required to generate detectable products may depend on the composition (pyrimidine, guanosine) of the primer, and that at least some reactions are known to generate detectable levels of product within 15 minutes.  See at least paragraphs [0433]-[0434].  Piepenburg ‘590 similarly states that RPA may be completed within 15 minutes, depending on various factors, such as a predetermined necessary degree of amplification and the starting concentration of the target (“The incubation may be performed until a desired degree of amplification is achieved. The desired degree of amplification may be 10 fold, 100 fold, 1,000 fold, 10,000 fold, 100,000 fold, or 1,000,000 fold amplification”).  At least column 29, line 37 to column 30, line 14 further states that the total time of the reaction may depend on how many times the RPA steps are repeated.  Accordingly, those of ordinary skill would have recognized that RPA could be conducted using the modified Ching method to produce detectable results within 30 minutes.

	With respect to claim 21, Ching and Piepenburg disclose the combination as described above.  Ching further teaches in at least paragraph [0049] that amplification products are detected using an optical detection method.


	Piepenburg discloses a method for conducting a RPA reaction and detecting amplified products.  Paragraphs [0014] and [0015] state that a product is linked to an oligonucleotide that contains a fluorophore and a quencher, and that a nuclease “excises the conjugated fluorophore or quencher from the oligonucleotide”.  At least paragraph [0011] teaches that the nuclease may be a DNA glycosylase.  
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the Ching amplification products are detected using a process in which the quencher is cleaved from the fluorophore using a nuclease, such as formamidopyrimine-DNA glycosylase.  Piepenburg teaches that this is an art-recognized method for observing fluorescence from a RPA reaction product, and that the nuclease may be used to control the process (“the activity of the nuclease frees the label, which can then be detected either immediately or via a subsequent process, via a measurable difference between the conjugated and free state”).  It is prima facie obvious to apply a known technique (here, using a nuclease to cleave a fluorophore from a quencher) to a known method ready for improvement to yield predictable results.  See MPEP 2143.



	With respect to claims 30 and 31, Ching and Piepenburg disclose the combination as described above.  Ching teaches in at least paragraphs [0080] and [0088] that the target nucleic acid is derived from an animal pathogen, such as a bacterium or virus.  See also Table II.

	With respect to claims 32 and 33, Ching and Piepenburg disclose the combination as described above.  Ching further states that the target nucleic acid is double-stranded DNA, single-stranded DNA, or RNA, and additionally may be genomic, plasmid, viral or mitochondrial DNA/RNA or a cDNA.  See at least paragraphs [0017] and [0032].

	With respect to claim 35, Ching and Piepenburg disclose the combination as described above.  Ching discusses throughout the reference that the target nucleic acid may include two or three target polynucleotide sequences.  See, for example, paragraph [0011] (“the invention provides a method of detecting presence or absence of one or more target polynucleotides in a sample…” emphasis added).



	With respect to claim 39, Ching and Piepenburg disclose the combination as described above.  Ching discusses lysing a sample prior to amplification to expose target polynucleotide sequences in at least paragraphs [0048] and [0071].

	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Ching (US 20120244534) in view of Piepenburg (US 20110053153) with additional evidence from Piepenburg (US 20100311127) and Piepenburg (US 7399590) as applied to claim 30, and further in view of van Elden “Simultaneous Detection of Influenza…”
Ching and Piepenburg disclose the combination as described above.  Although Ching states that the target nucleic acid may be from an animal pathogen and/or virus, Ching does not specifically state that the source is influenza A virus, influenza B virus or Respiratory Syncytial Virus.
Van Elden describes a nucleic acid amplification method in which the target nucleic acid is derived from influenza A virus, influenza B virus or Respiratory Syncytial Virus.  See at least page 196.
Before the effective filing date of the claimed invention, it would have been obvious to use the Ching method to amplify and detect target nucleic acids from influenza A virus, influenza B virus or Respiratory Syncytial Virus.  Van Elden teaches 

Response to Arguments
In response to Applicant’s amendments filed 07 January 2022, the previous rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the additionally cited Piepenburg references, which make it clear that RPA reactions are known in the art to produce detectable products within 30 minutes under certain conditions.

Conclusion
This is a non-final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799